Citation Nr: 1508277	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for service-connected chronic sinusitis.
 
2.  Entitlement to a higher (compensable) initial rating for service-connected chronic headaches.
 
3.  Entitlement to an earlier effective date prior to January 27, 2010, for the grant of service connection for the chronic sinusitis.
 
4.  Entitlement to an earlier effective date prior to January 27, 2010, for the grant of service connection for the chronic headaches.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Agency of Original Jurisdiction (AOJ) that effectuated the Board's grant of service connection for chronic sinusitis and chronic headaches.  The AOJ assigned an initial noncompensable rating for each disability, effective January 27, 2010.  Timely notices of disagreement were received from the Veteran in June and July 2011 as to the ratings and effective dates assigned for these two disabilities.

In a July 2012 remand, the Board previously remanded this case for issuance of a statement of the case.  The case was subsequently returned to the Board.

There are other issues that are not before the Board.  In a December 2011 rating decision, the RO granted service connection and a 50 percent rating for sleep apnea. Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Board issued a decision granting the Veteran's claims for service connection for headaches and sinusitis as secondary to his service-connected nasal deformity with nasal airway obstruction.

In a July 2012 decision and remand, the Board denied an increase in a 10 percent rating for service-connected nasal deformity with nasal airway obstruction, and remanded the issues that are listed on the first page of this remand for issuance of a statement of the case.  Unfortunately, as there was inadequate compliance with the remand directives, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As noted in the Board's July 2012 decision and remand, the AOJ issued a decision in May 2011 implementing the Board's grant of service connection for headaches and sinusitis as secondary to the service-connected nasal deformity with nasal airway obstruction.  The AOJ assigned noncompensable ratings for service-connected headaches and sinusitis, retroactively effective from January 27, 2010.  In response, the Veteran submitted statements in June, July and September 2011 indicating his disagreement with these 0 percent ratings and the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where a claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

In its July 2012 decision and remand, the Board found that he initiated a timely appeal of the AOJ's decision assigning these initial ratings and effective dates, but had not been provided with a statement of the case concerning these "downstream" issues or given an opportunity, in response to the statement of the case, to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consist of a timely filed notice of disagreement, in writing, and, after receipt of a statement of the case, a timely filed substantive appeal (e.g., VA Form 9 or equivalent)).  The Board remanded these four issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Although the AOJ promulgated a statement of the case in February 2013, the only issues discussed in this document are entitlement to service connection for sinusitis, and entitlement to service connection for headaches.  As noted, service connection has already been established for these disabilities.  Although the AOJ discussed some of the requirements for higher ratings for these disabilities, and cited relevant rating criteria, the AOJ mischaracterized the issues on appeal, and did not include or discuss the issues of entitlement to earlier effective dates for the award of service connection for sinusitis and headaches. This statement of the case does not include a summary of the applicable laws and regulations with regard to effective dates, and does not include a determination of the AOJ as to each of the four issues listed on the first page of this remand.  Thus, the Board finds that the February 2013 statement of the case does not comply with the requirements for a statement of the case, and it is not complete enough to allow the appellant to present written and/or oral arguments before the Board.  See 38 C.F.R. § 19.29.  This case must therefore be remanded for another statement of the case with regard to the issues of entitlement to higher initial ratings for sinusitis and headaches, and entitlement to earlier effective dates for service connection for these disabilities.  Id.; Stegall, supra.  The Veteran must be given the opportunity to complete an appeal as to these four issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Any other indicated development should also be completed.  The AOJ should arrange for another VA examination to evaluate the current severity of these disabilities.  A Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination, which in this case was in 2011.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Veteran has stated that his conditions have worsened.  See his February 2013 statement.  

Ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA medical records of treatment or evaluation of sinusitis or headaches, dated since May 2012.

2.   Schedule the Veteran for VA compensation examinations to determine the current severity of his sinusitis and headaches.  The claims file must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  A complete rationale should be provided for all opinions given.

3.  Then, send a statement of the case to the Veteran and his representative, considering all of the evidence of record, addressing the issues of (a) entitlement to a higher initial rating for chronic sinusitis, (b) entitlement to a higher initial rating for chronic headaches, (c) entitlement to an earlier effective date prior to January 27, 2010 for the award of service connection for sinusitis, and (d) entitlement to an earlier effective date prior to January 27, 2010 for the award of service connection for headaches. 

The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




